The contention that the mortgage to secure the payment of the purchase price of the furniture was void because it was not signed and acknowledged by appellant's wife is predicated upon section 11 of Act March 1, 1915 (General Laws, p. 48 [Vernon's Ann.Civ.St.Supp. 1918, art. 6171j]), known as the "Loan Brokers' Law." If that act applies to mortgages to persons not engaged, and appellee was not, in the business of lending money on interest, it nevertheless did not apply to the mortgage in question. The statute was intended to apply only to a case where the husband, owning household or kitchen furniture, undertakes to mortgage it to secure the repayment of money loaned to him. In that kind of a case a mortgage by the husband is, by the terms of the act, void unless signed and acknowledged by the wife. The mortgage to appellee was not to secure a loan. It was to secure the payment of the purchase money of the identical property it covered.
The judgment is affirmed.